 



Exhibit 10.14.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of this 26th day of
March, 2007, by and between Fauquier Bankshares, Inc., a Virginia corporation
(the “Company”), The Fauquier Bank, a Virginia banking corporation (the “Bank”),
and Randy K. Ferrell (the “Executive”) amends that certain Employment Agreement
dated as of January 19, 2005 (the “Employment Agreement”) between the parties.
     In consideration of the mutual covenants and agreements set forth herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree that as follows:
     1. The first sentence of Section 3(c) of the Employment Agreement is
amended to read as follows, effective as of and from the January 15, 2005
Effective Date of the Employment Agreement:
Subject to the annual approval of the Compensation Committee or the Board of
Directors of the Company, as the case may be, the Executive will receive during
the Term an annual stock award under the Company’s Omnibus Stock Ownership and
Long Term Incentive Plan or any successor plan (the “Stock Compensation Plan”),
with a value up to 90% of his actual annual cash incentive payment earned each
year.
     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the date first written herein.

                  Fauquier Bankshares, Inc.    
 
           
 
  By   /s/ C. H. Lawrence, Jr.    
 
           
 
           
 
  Its   Chairman    
 
           
 
                The Fauquier Bank    
 
           
 
  By   /s/ C. H. Lawrence, Jr.    
 
           
 
           
 
  Its   Chairman    
 
           
 
                /s/ Randy K. Ferrell                   Randy K. Ferrell    

